 


113 HRES 784 IH: Designating December 20 of each year as a national day of remembrance for victims of anti-police violence.
U.S. House of Representatives
2015-01-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
 2d Session 
H. RES. 784 
IN THE HOUSE OF REPRESENTATIVES 
 
January 2, 2015 
Mr. Stockman submitted the following resolution; which was referred to the Committee on Oversight and Government Reform 
 
RESOLUTION 
Designating December 20 of each year as a national day of remembrance for victims of anti-police violence. 
 

Whereas, on December 20, 2014, NYPD officers Wenjian Liu and Rafael Ramos were shot and killed in an anti-police attack.
 
That the House of Representatives supports the designation of a day of remembrance for victims of anti-police violence. 
 
